Citation Nr: 0615880	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  05-14 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gout claimed as 
secondary to Agent Orange exposure.  

2.  Entitlement to service connection for interstitial 
fibrosis claimed as secondary to asbestos exposure.

3.  Entitlement to service connection for a skin condition 
claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the RO, by which the 
RO denied entitlement to the benefits sought herein.  

In January 2006, the veteran testified at a hearing before 
the undersigned, which was held at the RO.

The issues of entitlement to service connection for 
interstitial fibrosis, a skin condition, bilateral hearing 
loss, tinnitus, and for a low back disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

Gout is neither shown to be related to the veteran's active 
duty service nor to be presumptively linked thereto.


CONCLUSION OF LAW

The veteran's gout is not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  The Court held that such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in June 2004 (and prior to the initial 
adjudication of this claim) the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for, among other things, gout, what 
evidence they would obtain, and what evidence he should 
submit.  This letter also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to this claim.  The Board finds that the notice requirements 
set forth have been met, because while the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date - i.e. the 
latter two elements of service connection, noted above - for 
the disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim of service 
connection for gout, and any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The Board also concludes VA's duty to assist has been 
satisfied.  Among other things, the RO obtained the veteran's 
service medical records and VA medical records.  The veteran 
was not afforded a VA medical examination in connection with 
the issue of entitlement to service connection for gout, but 
as explained below, such examination is neither necessary nor 
required by governing law and regulations.  As well, the 
Board did not obtain Social Security Administration (SSA) 
records pertaining to the disability benefits that the 
veteran is currently receiving.  The Board need not obtain 
these records in connection with the claim of service 
connection for gout because the veteran has indicated that 
the SSA disability benefits were granted due to lung and low 
back problems.  Thus, SSA records are not likely relevant to 
the issue of entitlement to service connection for gout and, 
for that reason, need not Board obtained.  38 U.S.C.A. 
§ 5103A(a)(2).  Additionally, early private medical records 
entailing treatment for gout need not be sought.  The veteran 
has indicated that early medical treatment records are 
unavailable, and VA efforts to obtain them, therefore, would 
be futile.  VA need not engage in assistance when such 
assistance would serve no useful purpose.  Id.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against a claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2003); See also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) (which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure).  The 
foregoing diseases shall be service connected if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Discussion

The service medical records make no reference to gout.  The 
current medical evidence reflects a diagnosis of gout that is 
well controlled by medication.  At his January 2006 hearing, 
the veteran testified that he began to suffer from gout soon 
after service and that private physicians initially thought 
he was suffering from sprained ankles.  It was only several 
years after service that gout was diagnosed.  

Private medical records dated in the first years after 
service are unavailable.  The current medical evidence does 
not indicate a nexus between gout and service, and there is 
no evidence of continuity of gout-related symptomatology from 
service to the present time.  As such, service connection for 
gout must be denied.  38 C.F.R. § 3.303.

The Board acknowledges that the veteran asserts that his gout 
is related to Agent Orange exposure in service.  However, 
service connection for gout based on Agent Orange exposure 
cannot be granted.  The competent medical evidence of record 
does not support such a conclusion, and the veteran is not 
competent to render medical diagnoses and opinions upon which 
the Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As well, service connection for 
gout cannot be granted presumptively based on exposure to 
Agent Orange because gout is not one of the disorders for 
which service connection can be granted on a presumptive 
basis.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's gout to service, a medical opinion regarding 
whether the veteran's gout is directly related to service 
would be of no value in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  

The Board notes that it is in no way questioning the 
veteran's credibility.  However, due to the paucity of 
medical evidence related to gout dating from service and the 
years immediately following service, a medical professional 
could not reasonably conclude that there is any relationship 
between the veteran's current gout and service.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for gout is denied.


REMAND

The Board regrets the delay that this remand will necessarily 
entail.  However, in order to afford the veteran every 
opportunity to prevail, further development of the evidence 
and other procedural action must be undertaken.  

Under recent precedent, the Court has held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and effective date regarding 
his claims of service connection.  See Dingess/Hartman, 
supra.  Consequently, corrective notice must be sent to the 
veteran.

Second, the veteran has asserted that he has received VA 
dermatologic treatment.  The record as it stands reflects no 
such treatment.  Thus, the RO must associate with the claims 
file records of all VA dermatologic treatment in the past 
decade, specifically, from May 1996 to the present.  
Furthermore, the RO must associate with the claims file all 
VA medical records dated from June 1, 2004 to the present.

The veteran has indicated that he is in receipt of SSA 
disability benefits for his pulmonary and low back 
disabilities among others.  The RO must associate with the 
file SSA records and the medical records relied upon 
concerning that claim.

With respect to his claim of service connection for 
interstitial fibrosis claimed as secondary to asbestos 
exposure, it is noted that while a private examiner, 
Christopher L. John, M.D., found in 2002 that there was 
evidence - including, apparently, X-ray evidence - of 
asbestos related lung disease, VA X-rays taken in September 
2004 apparently showed no asbestos related changes.  It is 
pointed out that the examiner who conducted an examination of 
the veteran in September 2004, and who ordered the X-rays, 
made no further comment, by way of addendum or otherwise, 
regarding these X-rays and their inconsistency with the 
private X-rays and findings made by Dr. John.  The Board is 
of the opinion that further development is needed in this 
regard prior to appellate adjudication.  

Finally, the veteran asserts hearing loss and tinnitus since 
service.  The Board notes that he served as a medic in 
Vietnam and may well have been exposed to unsafe noise levels 
as a result of the nature and location of his duties.  The RO 
must schedule a VA audiologic examination in order to 
determine the etiology of the veteran's hearing loss and 
tinnitus.  In doing so, the RO must elicit from the veteran a 
description of noise exposure in service as well as after 
service.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC is requested to send the 
veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims of service 
connection on appeal, as outlined by the 
Court in Dingess/Hartman.

2.  The AMC is requested to associate 
with the claims file (1) all VA 
dermatologic treatment records dated from 
May 1996 to the present and (2) all VA 
medical treatment records dated from June 
1, 2004 to the present.

3.  The AMC should obtain from SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  The AMC 
should also obtain any outstanding VA 
medical records to include X-ray reports 
dated subsequent to September 2004.

4.  The AMC should have the veteran 
scheduled for a VA audiologic examination 
to determine whether the veteran suffers 
from tinnitus and hearing loss within the 
meaning of 38 C.F.R. § 3.385.  The claims 
file should be provided to the examiner 
for review in conjunction with the 
examination.  The examiner should opine 
regarding the etiology of hearing loss 
and/or tinnitus (if diagnosed), and 
specifically indicate whether it is as 
least as likely as not that hearing loss 
and or tinnitus (if diagnosed) had its 
onset or is otherwise related to service.  
The examiner should elicit from the 
veteran a description of in-service and 
post-service noise exposure in rendering 
his/her opinion.  

5.  The AMC should also have the 
veteran scheduled for a VA respiratory 
examination.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.  All 
appropriate testing, to include X-rays, 
should be accomplished, and the 
examiner should render an opinion as to 
whether any current respiratory 
disorder is at least as likely as not 
related to asbestos exposure during the 
veteran's period of service.  In 
providing this opinion, examiner should 
also address the diagnoses rendered by 
Dr. John and VA, and to the extent 
his/her opinion/diagnosis differs from 
these diagnoses, reasons for the 
difference should be provided.

6.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claims in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for a response 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


